


Exhibit 10.23
Execution Copy
RETENTION AND SEVERANCE COMPENSATION AGREEMENT
THIS RETENTION AND SEVERANCE COMPENSATION AGREEMENT (the “Agreement”) is made
and entered into between and among ProAssurance Group Services Corporation, an
Alabama corporation, and ProAssurance Corporation, a Delaware corporation
(“PROASSURANCE”), and Michael L. Boguski, an individual (the “Executive”).
PROASSURANCE and its direct and indirect subsidiaries, including Eastern
Insurance Holdings, Inc. and its subsidiaries (“EASTERN”), are hereinafter
collectively referred to as the “Companies.”
RECITALS:
Executive currently provides services to EASTERN and its subsidiaries as an
employee of EASTERN’S subsidiary, Eastern Services Corporation (“ESC”), under
the terms and conditions of the Employment Agreement by and among Executive and
ESC, dated March 17, 2005 and effective September 21, 2004, as amended
December 17, 2008 and further amended August 23, 2010 (the “Executive
Agreement”). PROASSURANCE has agreed to acquire all of the outstanding common
stock of EASTERN on the Effective Date (herein defined) pursuant to the
Agreement and Plan of Merger, dated September 23, 2013 (the “Merger Agreement”),
executed by PROASSURANCE, PA Merger Company, and EASTERN, in connection with the
cash merger of EASTERN and PROASSURANCE’S subsidiary (the “Merger”).
PROASSURANCE has offered to employ Executive as an at will employee of the
Companies at Executive’s primary location of employment in Lancaster,
Pennsylvania, subject to the benefits and protections afforded to the Executive
under this Agreement on the condition that the Executive will agree to terminate
the Executive Agreement as of the Effective Date and to release the Companies
from any obligation to pay any change of control or severance benefits
thereunder. The Companies and Executive have entered into this Agreement to
evidence the termination of the Executive Agreement; the terms and conditions
upon which the Companies will pay retention payments as an incentive for the
Executive to continue in the employ of the Companies after the Effective Date;
the terms and conditions upon which the Companies will pay Executive for an
extension of his covenant not to compete; and the terms and conditions upon
which the Companies will provide severance benefits to the Executive upon the
termination of employment with the Companies under certain circumstances.


AGREEMENT
NOW, THEREFORE, These Premises Considered, and in consideration of the mutual
covenants and promises in this Agreement, the sufficiency of which is hereby
acknowledged and intending to be legally bound, the parties agree as follows:
1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
(a) “Annual Base Salary” of the Executive shall be defined as the Executive’s
annual base rate of compensation in effect as of the Date of Termination (herein
defined), but in no event less than the greater of: (A) the Executive’s annual
base rate of $454,904 which is the base salary to be paid to Executive by the
Companies on the Effective Date; or (B) the Executive’s annual base rate of
compensation in effect as of the end of the last calendar quarter preceding the
Date of Termination.
(b) “Average Annual Incentive Awards and Bonus(es)” shall mean the amount equal
to the average of the annual incentive award(s) and bonus(es) paid to Executive
in each of the three complete calendar years prior to the Date of Termination
(including amounts paid by EASTERN if the Date of Termination occurs less than
three years after the Effective Date). The “Average Annual Incentive Award(s)
and Bonus(es)” shall mean the dollar value of the cash or other consideration
paid to the Executive as annual performance based compensation (whether or not
deferred) in each calendar year during said period; the performance based
compensation shall be deemed to be paid to Executive in the calendar year that
the Executive is notified of the award of performance based compensation and has
the right to accept payment of the award. Executive’s annual incentive awards
and bonuses do not include long-term incentive compensation or any Retention
Payments (herein defined) or the Non-compete Payment (herein defined);
therefore, annual incentive awards and bonuses shall be calculated excluding the
value of options to purchase stock, performance shares, restricted stock,
restricted stock units, or other long-term incentives.
(c) “Board” means the Board of Directors of PROASSURANCE either acting as a full
Board or through its Compensation Committee.




--------------------------------------------------------------------------------




(d) “Cash Severance Benefits” means (A) in the case of Severance Benefits
payable under Section 5(a) hereof, the cash payments to be made to Executive
pursuant to subparagraphs (i), (ii), (iii) and (iv) thereunder, (B) in the case
of Severance Benefits payable under Section 5(b) hereof, the cash payments to be
made to Executive pursuant to subparagraph (i) and (ii) thereunder, and (C) in
the case of Severance Benefit payable under Section 5(c) hereof, the cash
payments to be made to Executive pursuant to subparagraphs (i) and
(ii) thereunder.
(e) “Cause” means: (i) the Executive has been convicted in a federal or state
court of a crime classified as a felony; (ii) action or inaction by the
Executive (A) that constitutes embezzlement, theft, misappropriation or
conversion of assets of the Companies which alone or together with related
actions or inactions involve assets of more than a de minimus amount or that
constitutes intentional fraud, gross malfeasance of duty, or conduct grossly
inappropriate to Executive’s office, and (B) such action or inaction has
adversely affected or is likely to adversely affect the business of the
Companies, taken as a whole, or has resulted or is intended to result in a
direct or indirect gain or personal enrichment of Executive to the detriment of
the Companies; (iii) Executive has been grossly inattentive to, or in a grossly
negligent manner failed to competently perform, Executive’s job duties and the
failure was not cured within 45 days after written notice from PROASSURANCE; or
(iv) Executive has failed to timely execute the certification required to be
executed by executives of PROASSURANCE at a comparable level in support of the
certifications required to be included in the annual and quarterly reports of
PROASSURANCE pursuant to SEC Rule 13a-14(a) and SEC Rule 13a-14(b), and such
failure continues for a period of three (3) business days after written notice
from PROASSURANCE.
(f) “Change of Control” shall mean the occurrence of any one of the following
events during the term of this Agreement:
(i) any one Person or more than one Person acting as a group (as defined in
Section 409A of the Code) acquires ownership of the stock of PROASSURANCE that
together with the stock held by such Person or group constitutes more than 50.1%
of the outstanding voting securities of PROASSURANCE;
(ii) a merger, consolidation or reorganization involving PROASSURANCE in which
any one Person or more than one Person acting as a group (as defined in
Section 409A of the Code) acquires ownership of the stock of the surviving
entity that together with the stock held by such Person or group constitutes
more than 50.1% of the outstanding voting securities of the surviving entity; or
(iii) the sale or other disposition of substantially all of the assets of
PROASSURANCE (as defined in the regulations under Section 409A of the Code).
In no event shall a Change of Control be deemed to have occurred, with respect
to Executive, if the Executive is part of a purchasing group which consummates a
Change of Control Transaction. The Executive shall be deemed “part of a
purchasing group” for purposes of the preceding sentence if the Executive is an
equity participant or has agreed to become an equity participant in the
purchasing company or group (except for ownership of less than 5% of the stock
of the purchasing company).
(g) “Change of Control Transaction” means any of the transactions as described
in subparagraphs (i), (ii) and (iii) of Section 1(f) hereof.
(h) “Code” means the Internal Revenue Code of 1986, as amended.
(i) “Common Stock” means shares of PROASSURANCE common stock, par value $0.01
per share, which are reserved for issuance under the Plan.
(j) “Date of Termination” means Executive’s “separation from service” (as
defined in Section 1.409A-3(a)(1) of the Treasury Regulations).
(k) “Disability” means that Executive is (i) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the disability insurance, if any,
covering employees of the Companies, or (iii) determined to be totally disabled
by the Social Security Administration.
 




--------------------------------------------------------------------------------






(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(m) “Good Reason” shall constitute any of the following circumstances if they
occur without the Executive’s express written consent during the term of this
Agreement: (i) a material diminution in the Executive’s authority, duties or
responsibilities such that Executive no longer is the President of EASTERN or
its successor or holds a position with executive level responsibilities equal to
or greater than his position as President of EASTERN; (ii) the Companies require
a material change in the Executive’s primary location of employment of more than
one hundred (100) miles from the location of the Executive’s primary location of
employment on date of this Agreement; (iii) the Companies materially reduce the
Executive’s incentive compensation opportunities and employee benefits to a
level that is less than the incentive compensation program as described on the
term sheet attached hereto as Exhibit B; (iv) a material breach by the Companies
of any provision of this Agreement; (v) a reduction by the Companies of
Executive’s Annual Base Salary (herein defined); or (vi) the termination or
non-renewal of this Agreement by the Companies at any time prior to December 31
in the year that Executive reaches 65 years of age.
(n) “Non-Compete Payment” means the payment to be made to Executive pursuant to
Section 8 hereof.
(o) “Plan” means the PROASSURANCE Corporation 2014 Equity Incentive Plan and any
successor plan adopted by the Board of Directors of PROASSURANCE and approved by
the stockholders.
(p) “Retention Benefits” mean the payments to be made to the Executive during
the Initial Term pursuant to Section 4 hereof.
(q) “Restricted Period” has the meaning set forth in Section 8.
(r) “Severance Benefits” means the payments and other benefits to be provided to
the Executive under Section 5(a), 5(b) and 5(c) hereof.
2. Term of Agreement.
(a) This Agreement is subject to and conditioned upon the closing of the Merger
and shall commence on and as of the effective time of the Merger (the “Effective
Date”). The initial terms and conditions of employment of Executive with the
Companies are set forth on Exhibit B hereto. Executive and PROASSURANCE agree
that this Agreement shall not be revoked or rescinded by either party prior to
the Effective Date, except that this Agreement shall be terminated automatically
without any further action on the part of Executive or the Companies if the
Merger Agreement is terminated prior to the Effective Date.
(b) This Agreement shall have an initial term commencing on the Effective Date
and ending at the expiration of three years after the Effective Date (the
“Initial Term”). Thereafter, this Agreement shall automatically be extended for
successive terms of one year (each a “Renewal Term”), except that this Agreement
shall not be renewed and, with the exception of Section 8 hereof, shall
terminate automatically and without any action of the Companies or the Executive
at the expiration of the term that includes the date when the Executive reaches
65 years of age. If not sooner terminated, any of the Companies may elect to
terminate this Agreement at the expiration of the then current term by delivery
of written notice of the termination of this Agreement at least six (6) months
prior to the commencement of any Renewal Term.
3. Termination of Executive Agreement. The Executive Agreement is hereby
terminated as of the Effective Date. The Executive shall be relieved of all
duties and obligations to EASTERN and its subsidiaries arising under the
Executive Agreement from and after the Effective Date, and EASTERN and its
subsidiaries are relieved of all obligations and liabilities to Executive
arising under the Executive Agreement from and after the Effective Date.
4. Retention Benefits. As an incentive to continue in the employ of the
Companies after the Merger and to provide PROASSURANCE and EASTERN knowledge and
experience in the business of worker’s compensation insurance and in
consideration for the termination of the Executive Agreement, Executive shall be
eligible for the following retention incentive payments (the “Retention
Payments”).
(a) PROASSURANCE shall cause EASTERN to pay Executive the cash sum of $300,000
six months after the Effective Date.
(b) Subject to the vesting requirements set forth herein, PROASSURANCE shall
cause EASTERN to pay the Executive the following cash payments as herein
provided:




--------------------------------------------------------------------------------




(i) $300,000 shall vest and become payable to Executive as herein provided on
the first anniversary of the Effective Date (the “First Vesting Date”) if the
Executive has been continuously employed with the Companies from the Effective
Date through and including the First Vesting Date; and
(ii) $300,000 shall vest and become payable to Executive as herein provided on
the second anniversary of the Effective Date (the “Second Vesting Date”) if the
Executive has been continuously employed with the Companies from the Effective
Date through and including the Second Vesting Date; and
(iii) $300,000 shall vest and become payable to Executive as herein provided on
the third anniversary of the Effective Date (the “Third Vesting Date”) if the
Executive has been continuously employed with the Companies from the Effective
Date through and including the Third Vesting Date.
Payment of the amounts required under this Section 4(b) shall be made to
Executive on the Companies second payroll date immediately following the date of
vesting, but in no event later than seventy-five (75) days after the end of the
year in which the vesting occurs. Each Retention Payment shall be made in cash
and shares of Common Stock with the cash portion being approximately 50% of the
amount of each Retention Payment. The value of the shares of the Common Stock
shall be the Fair Market Value as defined under the Plan of the shares on the
applicable vesting date.
(c) If Executive’s employment is terminated by the Companies without Cause or if
Executive terminates employment with the Companies for Good Reason, the payments
to be made under Section 4(b) that have not vested on or before the Date of
Termination shall become 100% vested and shall be paid to Executive in cash in
accordance with Section 5(a)(i) hereof. If Executive’s employment is terminated
by reason of death or Disability, the payments to be made under Section 4(b)
hereof that have not vested on or before the Date of Termination shall become
100% vested and shall be paid in a lump sum to Executive, or the Executive’s
beneficiary, upon on the second payroll date immediately following the
Executive’s Date of Termination due to death or Disability, but in no event
later than seventy-five (75) days after the end of the year in which the
Executive’s Date of Termination occurs. If Executive’s employment with the
Companies is terminated for Cause or Executive terminates his employment with
the Companies without Good Reason, the payments under Section 4(b) that have not
vested on or before the Date of Termination shall be forfeited and the Company
shall have no obligation to make any further payments to the Executive under
Section 4(b).
(d) The payments to be made to the Executive under this Section 4 shall be in
addition to and not in limitation of the Executive’s Annual Base Salary and the
annual performance based compensation and long term incentive compensation under
the employee benefit plans of the Companies in which the Executive is eligible
to participate.
5. Severance Benefits.
(a) If (A) during the Initial Term of this Agreement, (x) the Companies
terminate the employment of Executive for any reason other than Cause, death or
Disability, or (y) the Executive terminates employment with the Companies for
Good Reason, and (B) the Executive executes the Release as required in
Section 5(d) hereof, the Executive shall receive the following benefits:
(i) Cash in an amount equal to the vested Retention Benefits under Section 4(b)
hereof that have not been paid to Executive on or before the Date of
Termination;
(ii) Cash in an amount equal to the Non-Compete Payment;
(iii) Cash in an amount equal to the sum of (A) Executive’s current Annual Base
Salary (but no less than the Annual Base Salary on the Effective Date) plus
(B) Executive’s Average Annual Incentive Awards and Bonuses; and
(iv) Cash payments in lieu of benefits (e.g., group insurance) in an amount
equal to 22.5% of Executive’s Annual Base Salary.
(b) Subject to the provisions of Section 5(c) hereof, if (A) during any Renewal
Term of this Agreement, (x) the Companies terminate the employment of Executive
for any reason other than Cause, death or Disability, or (y) the Executive
terminates employment with the Companies for Good Reason, and (B) the Executive,
executes the Release as required in Section 5(d) hereof, the Executive shall
receive the following benefits:
(i) An amount equal to the Executive’s Annual Base Salary;




--------------------------------------------------------------------------------




(ii) An amount equal to the Executive’s Average Annual Incentive Award(s) and
Bonus(es);


(iii) Payment of the Executive’s monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: (A) twelve
(12) months from the Date of Termination; (B) until the Executive no longer has
coverage under COBRA; or (C) until the Executive becomes eligible for
substantially similar coverage under a subsequent employer’s group health plan;
(iv) Outplacement services that are customary to Executive’s position; and
(v) Payment of the Non-Compete Payment subject to and in accordance with the
terms and provisions of Section 8(b) hereof.
(c) Notwithstanding the provisions of Section 5(b) hereof, the Executive shall
receive the Severance Benefits described in this Section 5(c) in lieu of and not
in addition to the Severance Benefits described in Section 5(b) hereof if all of
the following conditions are satisfied: (A) a Change of Control Transaction is
publicly announced during any Renewal Term of this Agreement; (B) during the
period commencing on the public announcement of the Change of Control
Transaction and ending two (2) years after the effective date of the Change of
Control Transaction, (x) the Companies terminate the employment of Executive for
any reason other than Cause, Disability or death, or (y) the Executive
terminates employment with the Companies for Good Reason; and (C) the Executive
executes the Release as required in Section 5(d) hereof. In such event, the
Severance Benefits payable to the Executive pursuant to this Section 5(c) shall
be as follows:
(i) An amount equal to two (2) times the Executive’s Annual Base Salary;
(ii) An amount equal to two (2) times the Executive’s Average Annual Incentive
Award(s) or Bonus(es);
(iii) Payment of the Executive’s monthly COBRA premiums for continued health and
dental insurance coverage for the shorter of the following: (A) the Restricted
Period; (B) until the Executive no longer has coverage under COBRA; or (C) until
the Executive becomes eligible for substantially similar coverage under a
subsequent employer’s group health plan; and
(iv) Outplacement services that are customary to Executive’s position; and
(v) Payment of the Non-Compete Payment subject to and in accordance with the
terms and provisions of Section 8(b) hereof.
(d) Executive understands and agrees that the payment of Cash Severance Benefits
is subject to and conditioned upon the execution of the Release substantially in
the form attached hereto as Exhibit “A” (the “Release”) within twenty-two days
after the Date of Termination without subsequent revocation by Executive within
seven (7) days after execution of the Release. Subject to the foregoing, payment
of the Cash Severance Benefits shall be made to Executive in cash or good funds
in equal monthly installments during the Restricted Period in accordance with
the normal payroll practices of PROASSURANCE in effect on the Date of
Termination. The payment of the Cash Severance Benefits shall commence on the
first payroll payment date following the expiration of thirty (30) days after
the Date of Termination; provided that the obligation of the Companies to pay
such Cash Severance Benefits to the Executive shall be subject to termination as
provided in Section 10 hereof in the event the Executive violates the covenants
under either Section 8(a) or Section 9 hereof. The Companies shall withhold from
any amounts payable under this Agreement all federal, state, city or other
income and employment taxes that shall be required. Notwithstanding the
foregoing, if the Executive is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), the payment schedule for Severance Benefits shall be
modified or adjusted to provide that no payments shall be made until the
expiration of six (6) months following the Date of Termination. In the event
that payments are so delayed, a lump sum payment of the accumulated unpaid
amounts attributable to the six (6) month period shall be made to Executive on
the first day of the seventh month following the Date of Termination. This six
month delay shall not apply to any Severance Benefits which are not subject to
the requirements of Section 409A of the Code by reason of their being separation
pay upon an involuntary separation from service and their meeting the
requirements and limitations of the regulations under the above referenced Code
section. In no event shall the aggregate amount of Severance Benefits be reduced
as a result of such modification or adjustment. For purposes of Code
Section 409A, the right to the series of installment payments is to be treated
as the right to receive a series of separate payments.




--------------------------------------------------------------------------------




(e) The outplacement services included in the Severance Benefits shall be
provided to the Executive promptly after the execution of the Release but not
later than the end of the calendar year following the year in which the Date of
Termination occurred.
(f) The Executive shall be entitled to the following in addition to and not in
limitation of the Severance Benefits: (i) accrued and unpaid base salary as of
the Date of Termination; (ii) accrued vacation and sick leave, if any, on the
Date of Termination in accordance with the then current policy or plan of the
Companies with respect to terminated employees generally; and (iii) vested
benefits under the Companies’ employee benefit plans in which the Executive was
a participant on Date of Termination, which vested benefits shall be paid or
provided for in accordance with the terms of said employee benefit plans.
(g) Executive shall not be entitled to receive Severance Benefits if employment
with the Companies is terminated by reason of death or Disability of Executive
(except that Executive shall be entitled to receive any unpaid Retention
Payments as provided in Section 4(c) hereof); or by reason of termination of
employment by the Executive without Good Reason; or by reason of termination of
employment by the Companies with Cause.
(h) The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits provided under this Agreement by seeking employment or otherwise;
provided, however, that the Executive shall be required to notify the Companies
if the Executive becomes covered by a health or dental care program providing
substantially similar coverage, at which time health or dental care continuation
coverage provided under this Agreement shall cease.
6. Good Reason for Termination. In the event that Executive desires to terminate
employment with the Companies for Good Reason, the Executive must provide the
Companies with written notice no later than 45 calendar days after the Executive
knows or should have known that Good Reason has occurred; provided that any such
notice shall not be deemed to have been given unless and until a copy of the
notice has been delivered to the Chief Executive Officer of PROASSURANCE in
accordance with Section 13 hereof. Following the Executive’s notice, the
Companies shall have thirty (30) calendar days to rectify the circumstances
causing the Good Reason. If the Companies fail to rectify the event(s) causing
the Good Reason within the thirty (30) day period after the Executive’s notice,
or if the Chief Executive Officer of PROASSURANCE delivers to the Executive
written notice stating that the circumstances cannot or shall not be rectified,
the Executive shall be entitled to assert Good Reason and terminate employment
on or before ninety (90) days after the delivery of the Executive’s notice.
Should Executive fail to provide the required notice in a timely manner, Good
Reason shall not be deemed to have occurred as a result of that event. The term
of this Agreement shall not be deemed to have expired during the notice period,
however, as long as the Executive has provided notice within the term.
7. Cause. If the Executive’s employment relationship with the Companies is
terminated by the Companies for Cause, the Executive shall not be eligible for
Severance Benefits and for the unvested Retention Benefits and the Non-Compete
Payment and all rights of the Executive and obligations of the Companies under
this Agreement shall expire. Any termination of the Executive’s employment by
the Companies for Cause shall be communicated by a notice of termination to the
Executive. The notice of termination shall be a written notice indicating the
specific termination provision of this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under this provision. In the event the
Executive disputes the basis for termination for Cause, Executive may elect to
bypass the claims procedure set forth in Section 14 hereof and file for
settlement of the dispute in arbitration as provided in Section 15 hereof;
provided that if the arbitrator rules in favor of the Executive, the time for
the execution of the Release under Section 5(d) shall be extended twenty-two
(22) days after the final decision by the arbitrator, and in the event the
Executive executes the Release during said twenty-two (22) day period and does
not revoke the Release within seven (7) days after execution, the Executive
shall be paid Severance Benefits and the Non-Compete Payment as provided in
Section 5(d) and Section 8 hereof commencing on the first payroll payment date
following the expiration of thirty (30) days after the final decision of the
arbitrator (or if earlier, the December 31 coincident with or immediately
following the final decision of the arbitrator); and Executive shall be
reimbursed for any COBRA premiums that were paid by Executive in the interim
period (but not exceeding the maximum period specified under Section 5(a) or
5(b) hereof) between the termination of employment for COBRA purposes and the
Date of Termination as determined by the arbitrator, with such reimbursement to
be made on the first payroll payment date following the decision of the
arbitrator (or if earlier, the December 31 coincident with or immediately
following the final decision of the arbitrator).
8. Non-Competition; Nonsolicitation of Employees.
(a) In the event Executive’s employment with the Companies is terminated for any
reason, the Executive will not during the Restricted Period (herein defined):
(i) become Employed by a Competitor Company that offers, sells, or markets any
Workers’ Compensation Insurance Product or Service in any state that an
Insurance Subsidiary actively markets any Workers’ Compensation Insurance
Product or Service, except that Executive may be employed with a Competitor
Company so long as and on the condition that the Executive is not employed and
does not participate in the Workers’ Compensation Insurance Product or Service
provided by the Competitor Company in any state in which an Insurance Subsidiary
actively markets any Workers’ Compensation Insurance Product or Service; or
(ii) solicit or induce any employees of the Companies to leave such employment
or accept employment with any other person or entity, or solicit or induce any
insurance agent of an Insurance Subsidiary to offer, sell or market any Workers’
Compensation Insurance Product or Service for a Competitor Company in any state
in which an Insurance Subsidiary actively markets any Workers Compensation
Insurance Product or Service.
(b) In consideration of the covenants of Executive set forth in Section 8(a)
hereof, Executive shall receive a payment equal to $600,000 (the “Non-Compete
Payment”), which, subject to the provision of Section 8(c) hereof, shall be
payable in equal monthly installments over a three year period commencing on the
first payroll payment date following the third anniversary of the Effective Date
(unless payment of the Non-Compete Payment has previously commenced under
Section 5(a)(ii) hereof); provided that the obligation of the Companies to pay
such Non-Compete Payment to the Executive shall be subject to termination as
provided in Section 10 hereof in the event the Executive violates the covenants
under either Section 8(a) or Section 9 hereof. The Companies shall withhold from
any amounts payable under this Section 8 all federal, state, city or other
income and employment taxes that shall be required. The noncompetition payments
shall vest on date hereof and shall be payable to Executive as herein provided
(including payment after termination of employment for any reason other than
Cause). If Executive is terminated for Cause all noncompetition payments will be
forfeited after the Date of Termination.
(c) Notwithstanding the provisions of Section 8(b) hereof, the payment of the
Non-Compete Payment shall be subject to the following terms and conditions if
the Executive’s employment with the Companies is terminated for any reason
during the Initial Term:
(i) if the Companies terminate the Executive without Cause or if the Executive
terminates employment for Good Reason, the Non-Compete Payment shall be made to
Executive as part of the Cash Severance Benefits as provided in Section 5(a)
hereof; or
(ii) if the Executive terminates employment with the Companies other than for
Good Reason, the payment of the Non-Compete Payment shall be subject to and
conditioned upon the execution of the Release within twenty-two days after the
Date of Termination without subsequent revocation by Executive within seven
(7) days after execution of the Release. Subject to the foregoing, payment of
the Non-Compete Payment shall be made to Executive in cash or good funds in
equal monthly installments during the Restricted Period in accordance with the
normal payroll practices of PROASSURANCE in effect on the Date of Termination.
The payment of the Cash Severance Benefits shall commence on the first payroll
payment date following the expiration of thirty (30) days after the Date of
Termination; provided
that the obligation of the Companies to pay such Cash Severance Benefits to the
Executive shall be subject to termination as provided in Section 10 hereof in
the event the Executive violates the covenants under either Section 8(a) or
Section 9 hereof. The Companies shall withhold from any the Non-Compete Payment
all federal, state, city or other income and employment taxes that shall be
required. Notwithstanding the foregoing, if the Executive is a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), the payment
schedule for the Non-Compete Payment shall be modified or adjusted to provide
that no payments shall be made until the expiration of six (6) months following
the Date of Termination. In the event that payments are so delayed, a lump sum
payment of the accumulated unpaid amounts attributable to the six (6) month
period shall




--------------------------------------------------------------------------------




be made to Executive on the first day of the seventh month following the Date of
Termination. In no event shall the aggregate amount of the Non-Compete Payment
be reduced as a result of such modification or adjustment. For purposes of Code
Section 409A, the right to the series of installment payments is to be treated
as the right to receive a series of separate payments; or
(iii) if the Executive’s employment with the Companies is terminated by reason
of death or Disability, the Non-Compete Payment shall be made to Executive, or
the Executive’s beneficiary, upon termination of employment on the second
payroll date immediately following the Executive’s Date of Termination due to
death or Disability, but in no event later than seventy-five (75) days after the
end of the year in which the Executive’s Date of Termination occurs. In the
event that the Executive and the Companies dispute whether Executive’s
termination of employment is by reason of Disability, the Executive follows the
procedure for dispute resolution set forth in Section 14 and/or 15 hereof, and a
final decision is rendered finding termination by reason of Disability, the
Non-Compete Payment shall be payable to Executive on the first payroll date
after the date of the final decision (or if earlier, the December 31 coincident
with or immediately following the date of the final decision); or
(iv) if the Companies terminate the employment of Executive for Cause, the
Non-Compete Payment shall be forfeited and shall not be payable to the
Executive.
(d) For purposes of this Section 8 only, the following terms shall have the
meanings set forth below:
“Companies” has the meaning set forth in the initial paragraph of this
Agreement.
“Competitor Company” means an insurance company, insurance agency, business, for
profit or not for profit organization (other than the Companies) that provides,
or offers to provide any Workers Compensation Insurance Product or Service.
“Employed” includes activities as an owner, proprietor, employee, agent,
solicitor, partner, member, manager, principal, shareholder (owning more than 1%
of the outstanding stock), consultant, officer, director or independent
contractor.
“Insurance Subsidiary” means any direct or indirect subsidiary of PROASSURANCE
that offers to provide Workers Compensation Products and Services.
“Workers Compensation Insurance Product or Service” means any workers
compensation insurance product or service.
“Restricted Period” means a period of three years after the Date of Termination
if terminated during the Initial Term; or a period two years after termination
if terminated during a Renewal Term.
9. Confidentiality. Executive will remain obligated under any confidentiality or
nondisclosure agreement with or policy of the Companies (or any of them) that is
currently in effect or to which the Executive may in the future be bound. In
addition to and without limitation of the foregoing Executive understands,
acknowledges and agrees to the following:
(a) During the course of Executive’s employment with the Companies, certain
confidential information may have been divulged to or become known by Executive
in the nature of, but not limited to (i) information concerning the Companies’
and their affiliates’ current, former and prospective employees; (ii) business
practices and business plan; (iii) customer information; (iv) contract
information; (v) marketing strategies; (vi) business plans; (vii) product
information; (viii) policies and procedures; (ix) financial, pricing and wage
information; (x) administrative information; (xi) future plans of the Companies
and their affiliates; (xii) and other trade secrets, which is valuable,
confidential information of Companies and their affiliates (all of which is
referred to herein as “Confidential Information”), which Confidential
Information has been uniquely developed by the Companies and their affiliates
and cannot be readily obtained by third parties from outside sources.
(b) The Confidential Information is important and is an essential asset of the
Companies.
(c) Executive’s knowledge of the Confidential Information could be useful to a
competitor of the Companies, and their affiliates which do or intend to do
business in competition with the Companies or their affiliates.




--------------------------------------------------------------------------------




In recognition of the facts expressed above, Executive expressly agrees that
Executive shall not use for Executive’s personal benefit, or disclose,
communicate or divulge to, or use for the direct or indirect benefit of any
person, firm, association or company, any confidential or competitive material
or information of the Companies or their affiliates, or Confidential
Information.
10. Reasonableness of Restrictions; Available Remedies.
(a) The Companies acknowledge and agree that the duties of Executive may require
that Executive must have and continue to have throughout the period of
employment the benefits and use of its goodwill, confidential information and
trade secrets to properly carry out Executive’s responsibilities, and that the
Companies accordingly promise to provide Executive with access to new and
additional confidential information and trade secrets as they are generated,
without regard to the duration of his employment, and to authorize Executive to
engage in activities that will create new and additional confidential
information and trade secrets. Executive and the Companies agree that the
restrictions contained in Sections 8 and 9 of this Agreement are fair and
reasonable in all respects, including the geographic and temporal restrictions,
and that the benefits described in this Agreement, to the extent any separate or
special consideration is necessary, are fully sufficient for Executive’s
obligations under this Agreement.
(b) If the Executive is deemed to have materially breached the non-competition
covenants set forth in Section 8 hereof or the confidentiality covenants set
forth in Section 9 hereof, the Companies may, in addition to seeking an
injunction or any other remedy they may have, withhold or cancel any remaining
payments or benefits due to the Executive pursuant to Section 5 and Section 8 of
this Agreement. The Companies shall give prior or contemporaneous written notice
of such withholding or cancellation of payments in accordance with Section 5
hereof. If the Executive violates any of these covenants, the Companies shall be
further entitled to an immediate preliminary and permanent injunctive relief,
without bond, in addition to any other remedy which may be available to the
Companies.
11. Policies Regarding Executive Compensation. The Board of Directors of the
Corporation has adopted, and may from time to time adopt, certain policies with
regard to executive compensation to conform with applicable laws and
regulations, listing requirements, and best practices for public companies. This
Agreement shall be subject to such policies, including without limitation the
following policies which became effective December 1, 2010:
(a) Holding Period for Stock Awards. The Board of Directors requires certain
executive level employees of the Companies to agree to hold shares of Common
Stock issued as stock-based compensation for a minimum period of one year from
the date of the payment of the stock-based compensation. Executive hereby agrees
to hold the shares of Common Stock issued to Executive as stock-based
compensation incentive compensation, including without limitation, the Retention
Payments payable hereunder (other than shares of Common Stock withheld by the
companies to pay income and employment taxes), until the later of either (i) one
year from the date of the payment of the stock-based compensation; or
(ii) Executive satisfies PROASSURANCE’S minimum holding requirements for senior
level executives.
(b) Recoupment of Incentive Compensation. The Board of Directors has adopted a
policy which sets forth conditions under which the Companies will require
reimbursement with respect to incentive compensation paid or awarded to an
executive level employee when the incentive compensation is based on publicly
reported financial statements that are required to be restated to correct an
accounting error due to material noncompliance with the federal securities laws,
gross negligence, fraud or misconduct. Executive agrees that incentive
compensation (exclusive of the Retention Payments) paid to Executive by the
Companies after the Effective Date shall be subject to the policy of the Board
of Directors known as the “ProAssurance Corporation Policy Regarding the
Recoupment of Certain Performance-Based Compensation Payments,” as currently in
effect on date of this Agreement or as the same may be amended from time to time
(the “Policy”). In addition and notwithstanding the foregoing, it is agreed that
the policy shall be expanded and applicable to the Retention Payments, and to
any incentive compensation paid to Executive after the Effective Date that would
be affected, in the event the publicly reported financial statements of EASTERN
are required to be restated to correct an accounting error due to material
noncompliance with the federal securities laws, gross negligence, fraud or
misconduct by EASTERN prior to the Effective Date.
12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Companies and Executive and their respective devisees, heirs,
legal or personal representatives, successors and assigns. Notwithstanding the
foregoing, this Agreement is
personal to the Executive and the rights and obligations hereunder may not be
assigned by Executive without the prior written consent of PROASSURANCE. In the
event the Executive dies while receiving Severance Benefits and the Non-Compete
Payment (as applicable) under this Agreement, any remaining unpaid Severance
Benefits and Non-Compete Payments shall be paid to the designated beneficiary of
the Executive (or if none, to the estate of the Executive) following the payment
schedule set forth in Section 5(d) and Section 8 hereof in accordance with the
payment instructions from the representative of the estate of the Executive.
13. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or commercial courier or mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses as set forth below or to such other
address as one party may have furnished to the other in writing in accordance
herewith.
Notice to the Executive:
Michael L. Boguski
25 Race Avenue
Lancaster, PA 17608
Notice to the Companies:
ProAssurance Corporation
100 Brookwood Place
Birmingham, AL 35209
Attention: Secretary; with copy to Chief Executive Officer
14. Claims Procedure.
(a) The administrator for purposes of this Agreement shall be PROASSURANCE
(“Administrator”), whose address is 100 Brookwood Place, Birmingham, Alabama
35209 Telephone: (205) 877 4400. The “Named Fiduciary” as defined in
Section 402(a)(2) of ERISA, also shall be PROASSURANCE. PROASSURANCE shall have
the right to designate one or more employees of the Companies as the
Administrator and the Named Fiduciary at any time, and to change the address and
telephone number of the same. PROASSURANCE shall give the Executive written
notice of any change in the Administrator and Named Fiduciary, or in the address
or telephone number of the same.
(b) The Administrator shall make all determinations as to the right of any
person to receive benefits under the Agreement. Any denial by the Administrator
of a claim for benefits by the Executive (“the claimant”) shall be stated in
writing by the Administrator and delivered or mailed to the claimant within ten
(10) days after receipt of the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 10-day period. In no event shall such extension
exceed a period of ten (10) days from the end of the initial period. Any notice
of denial shall set forth the specific
reasons for the denial, specific reference to pertinent provisions of this
Agreement upon which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim, with an
explanation of why such material or information is necessary, and any
explanation of claim review procedures, written to the best of the
Administrator’s ability in a manner that may be understood without legal or
actuarial counsel.
(c) A claimant whose claim for benefits has been wholly or partially denied by
the Administrator may request, within ten (10) days following the receipt of
such denial, in a writing addressed to the Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as the claimant shall consider relevant to a determination
of the claim, and the claimant may include a request for a hearing in person
before the Administrator. Prior to submitting the request, the claimant shall be
entitled to review such documents as the Administrator shall agree are pertinent
to the claim. The claimant may, at all stages of review, be represented by
counsel, legal or otherwise, of the claimant’s choice.




--------------------------------------------------------------------------------




All requests for review shall be promptly resolved. The Administrator’s decision
with respect to any such review shall be set forth in writing and shall be
mailed to the claimant not later than ten (10) days following receipt by the
Administrator of the claimant’s request unless special circumstances, such as
the need to hold a hearing, require an extension of time for processing, in
which case the Administrator’s decision shall be so mailed not later than twenty
(20) days after receipt of such request.
15. Arbitration. The parties to this Agreement agree that final and binding
arbitration shall be the sole recourse to settle any claim or controversy
arising out of or relating to a breach or the interpretation of this Agreement,
except as either party may be seeking injunctive relief. Either party may file
for arbitration. A claimant seeking relief on a claim for benefits, however,
must first follow the procedure in Section 14 hereof and may file for
arbitration within sixty (60) days following claimant’s receipt of the
Administrator’s written decision on review under Section 14(c) hereof, or if the
Administrator fails to provide any written decision under Section 14 hereof,
within sixty (60) days of the date on which such written decision was required
to be delivered to the claimant as therein provided. The arbitration shall be
held at a mutually agreeable location, and shall be subject to and in accordance
with the arbitration rules then in effect of the American Arbitration
Association; provided that if the location cannot be agreed upon the arbitration
shall be held in either Birmingham, Alabama, or Lancaster, Pennsylvania,
whichever location is closer to the principal office where the Executive was
employed on the Date of Termination. The arbitrator shall consider the claim de
novo, and shall not be required to give deference to the findings of the
Administrator. The arbitrator may award any and all remedies allowable by the
cause of action subject to the arbitration, but the arbitrator’s sole authority
shall be to interpret and apply the provisions of this Agreement. In reaching
its decision the arbitrator shall have no authority to change or modify any
provision of this Agreement or other written agreement between the parties. The
arbitrator shall have the power to compel the attendance of witnesses at the
hearing. Any court having jurisdiction may enter a judgment based upon such
arbitration. All decisions of the arbitrator shall be final and binding on the
parties without appeal to any court. Upon execution of this Agreement, the
Executive shall be deemed to have waived any right to commence litigation
proceedings regarding this Agreement outside of arbitration or injunctive relief
without the express consent of PROASSURANCE. The Companies shall pay all
arbitration fees and the arbitrator’s compensation. If the Executive prevails in
the arbitration proceeding, the arbitrator shall require
the Companies to reimburse the Executive for the reasonable fees and expenses of
Executive’s personal counsel for his or her professional services rendered to
the Executive in connection with the enforcement of this Agreement.
16. Miscellaneous.
(a) Except insofar as this provision may be contrary to applicable law, no sale,
transfer, alienation, assignment, pledge, collateralization or attachment of any
benefits under this Agreement shall be valid or recognized by the Companies.
(b) This Agreement is an unfunded deferred compensation arrangement for a member
of a select group of the Companies’ management and any exemptions under ERISA,
as applicable to such arrangement, shall be applicable to this Agreement.
Nothing in this Agreement shall require or be deemed to require the Companies or
any of them to segregate, earmark or otherwise set aside any funds or other
assets to provide for any payments made or required to be made hereunder.
(c) It is understood, acknowledged and agreed that Executive is and will be an
“at will” employee of any one or more of the Companies. Nothing in this
Agreement shall be deemed to create an employment agreement between the
Executive and the Companies or any of them providing for Executive’s employment
for any fixed duration, nor shall it be deemed to modify or undercut the
Executive’s at will employment status with the Companies.
(d) It is understood and agreed by the Companies and Executive that the terms of
this Agreement relating to the payment of Severance Benefits are intended to
comply in all respects with the requirements of Code Section 409A. For purposes
of determining whether Severance Benefits may be payable to an Executive in
compliance with Code Section 409A, the Executive’s employment will be considered
as having been terminated for purposes of this Agreement if the parties
reasonably anticipate either (i) that Executive will no longer perform any
services for the Companies or (ii) that the level of bona fide services
performed for the Companies (whether as an employee or independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed by Executive over the immediately preceding 36-month period
(or the full period of services to the Companies if Executive has been providing
services to the Companies for less than 36 months).




--------------------------------------------------------------------------------




(e) Neither the provisions of this Agreement nor the severance benefits provided
hereunder shall reduce any amounts otherwise payable, or in any way diminish the
Executive’s rights as an employee of the Companies, whether existing now or
hereafter, under any benefit, incentive, retirement, stock option, stock bonus
or stock purchase plan, or other plan or arrangement.
(f) This Agreement sets forth the entire agreement between the parties with
respect to the matters set forth herein and supersedes in their entirety any
prior written or oral agreements or understandings between Executive and the
Companies regarding the subject matter of this Agreement. This Agreement may not
be modified or amended except by written agreement intended as such and signed
by all parties.
(g) The Companies, from time to time, shall provide government agencies with
such reports concerning this Agreement as may be required by law, and shall
provide Executive with such disclosure concerning this Agreement as may be
required by law or as the Companies may deem appropriate.
(h) Executive and the Companies respectively acknowledge that each of them has
read and understand this Agreement, that they have each had adequate time to
consider this Agreement and discuss it with each of their attorneys and
advisors, that each of them understands the consequences of entering into this
Agreement, that each of them is knowingly and voluntarily entering into this
Agreement, and that they are each competent to enter into this Agreement.
(i) Executive shall not during the Initial Term and the Renewal Term or any time
thereafter, disparage the Companies, its affiliates, and /or respective
officers, employees or directors, or engage in conduct resulting in, or likely
to result in, damage to the business or professional reputation of the Companies
or their affiliates. The Companies agree that they will not at anytime disparage
Executive or engage in conduct resulting in, or likely to result in, the damage
to the business or professional reputation of Executive.
(j) The provisions of this Agreement shall survive the expiration of the terms
set forth in Section 2 hereof. If any provision of this Agreement is determined
to be unenforceable, the remainder of this Agreement shall not be affected but
each remaining provision shall continue to be valid and effective and shall be
modified so that it is enforceable to the fullest extent permitted by law.
Moreover, in the event this Agreement is determined to be unenforceable against
any of the Companies, it shall continue to be valid and enforceable against the
other Companies.
(k) This Agreement will be interpreted as a whole according to its fair terms.
It will not be construed strictly for or against either party.
(l) Except to the extent that federal law controls, this Agreement is to be
construed according to Delaware law.
[Signatures on following page.]
IN WITNESS WHEREOF, the parties have duly executed this Agreement on this 20 day
of September, 2013.
 




--------------------------------------------------------------------------------




 
 
 
EXECUTIVE:
 
 
Michael L. Boguski
 
PROASSURANCE CORPORATION
 
 
By:
 
 
 
 
Jeffrey P. Lisenby
Its:
 
Senior Vice President
 
PROASSURANCE GROUP SERVICES
CORPORATION
 
 
By:
 
 
 
 
Jeffrey P. Lisenby
Its:
 
President

EXHIBIT A
RELEASE IN CONJUNCTION WITH SEVERANCE COMPENSATION
This Release of Claims (“Release”) is made in favor of ProAssurance Corporation
(“PROASSURANCE”), for itself and for its subsidiaries (including, but not
limited to, ProAssurance Group Services Corporation) and any successor company
that has assumed the Agreement to which this Release was an attachment (all such
organizations being referred to in this Release as the “Companies”) and Michael
L. Boguski (“Executive”).
The Companies and Executive have agreed to terminate their employment
relationship. To effect an orderly termination, the Executive, and the Companies
are entering into this Release.
1. Effective with the Date of Termination, Executive is relieved of all duties
and obligations to the Companies, except as provided in this Release or any
applicable provisions of the Retention and Severance Compensation Agreement
between Companies and Executive, dated             , 2013 (“Agreement”), which
survive termination of the employment relationship. Unless otherwise
specifically defined herein, capitalized terms shall have the meaning attributed
to them in the Agreement.
2. Executive hereby resigns as an officer and director, as applicable, of each
of the Companies effective on Date of Termination and waives any and all rights
Executive may otherwise have to continued employment with or re-employment by
the Companies or any parent, subsidiary or affiliate of Companies.
3. Executive agrees that he will not at any time disparage the Companies, their
affiliates, and/or respective officers, employees or directors, or engage in
conduct resulting in, or likely to result in, damage to the business or
professional reputation of the Companies or their affiliates. The Companies
agree that they will not at any time disparage Executive or engage in conduct
resulting in, or likely to result in, the damage to the business or professional
reputation of Executive.
4. Executive agrees that this Release, the Agreement, and the Severance Benefits
provided under the Agreement are confidential and shall not be disclosed or
published directly or indirectly to third persons, except as necessary to
enforce its terms, by Executive or to Executive’s immediate family upon their
agreement not to disclose the fact or terms of this Release, or to Executive’s
attorney, financial consultant or accountant, except that Executive and the
Companies may disclose, as necessary, (i) the fact that Executive has terminated
Executive’s employment with the Companies and (ii) the terms of this Agreement
and Severance Benefits as required under the securities laws and regulations and
the listing requirements of any stock exchange or national market system and as
otherwise required by law.




--------------------------------------------------------------------------------




5. Any fringe benefits that Executive has received or currently is receiving
from the Companies or its affiliates shall cease effective with the Date of
Termination, except as otherwise provided for in this Release, in the Agreement
or by law.
6. The parties agree that the terms contained and payments provided for in the
Agreement are compensation for and in full consideration of Employee’s release
of claims under this Release, and Executive’s confidentiality, non-compete,
non-solicitation and non-disclosure agreements contained in the Agreement.
7. The Executive shall be under no duty or obligation to seek or accept other
employment and shall not be required to mitigate the amount of the Severance
Benefits and Non-Compete Payment (as defined and provided under the Agreement)
by seeking employment or otherwise, provided, however, that the Executive shall
be required to notify the Companies if the Executive becomes covered by a health
or dental care program providing substantially similar coverage, at which time
health or dental care continuation coverage provided under the Agreement shall
cease.
8. Executive waives, releases, and forever discharges the Companies and each of
their direct or indirect parents, subsidiaries, affiliates, and any
partnerships, joint ventures or other entities involving or related to any of
the Companies, their parents, subsidiaries or affiliates, and all present or
former employees, officers, agents, directors, successors, assigns and attorneys
of any of these corporations, persons or entities (all collectively referred to
in this Release as the “Released”) from any and all claims, charges, suits,
causes of action, demands, expenses and compensation whatsoever, known or
unknown, direct or indirect, on account of or growing out of Executive’s
employment with and termination from the Companies, or relationship or
termination of such relationship with any of the Released, or arising out of
related events occurring through the date on which this Release is executed.
This includes, but is not limited to, claims for breach of any employment
contract; handbook or manual; any express or implied contract; any tort;
continued employment; loss of wages or benefits; attorney fees; employment
discrimination arising under any federal, state, or local civil rights or
anti-discrimination statute, including specifically any claims Executive may
have under the federal Age Discrimination in Employment Act, as amended, 29 USC
§§ 621, et seq.; emotional distress; harassment; defamation; libel; slander; and
all other types of claims or causes of action whatsoever arising under any other
state or federal statute or common law of the United States. Notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to waive, release or discharge the Companies from making any payments
or providing any benefits to Executive in accordance with the terms of the
Agreement.
9. The Executive does not waive or release any rights or claims that may arise
under the federal Age Discrimination in Employment Act, as amended, after the
date on which this Release is executed by the Executive.
10. The Executive acknowledges and agrees that Executive has been advised in
writing by this Release, and otherwise, to CONSULT WITH AN ATTORNEY before
Executive executes this Release.
11. The Executive agrees that Executive received a copy of this Release prior to
executing the Agreement, that this Release incorporates the Companies’ FINAL
OFFER; that Executive has been given a period of at least twenty-two
(22) calendar days within which to consider this Release and its terms and to
consult with an attorney should Executive so elect.
12. The Executive shall have seven (7) calendar days following Executive’s
execution of this Release to revoke this Release. Any revocation of this Release
shall be made in writing by the Executive and shall be received on or before the
time of close of business on the seventh calendar day following the date of the
Employee’s execution of this Release at PROASSURANCE’S address at 100 Brookwood
Place, Birmingham, Alabama 35209, Attention: President: cc Secretary, or such
other place as the Companies may notify Executive in writing. This Release shall
not become effective or enforceable until the eighth (8th) calendar day
following the Executive’s execution of this Release.
13. Executive and the Companies acknowledge that they have read and understand
this Release, that they have had adequate time to consider this Release and
discuss it with their attorneys and advisors, that they understand the
consequences of entering into this Release, that they are knowingly and
voluntarily entering into this Release, and that they are competent to enter
into this Release.




--------------------------------------------------------------------------------




14. This Release shall benefit and be binding upon the parties and their
respective directors, officers, employees, agents, heirs, successors, assigns,
devisees and legal or personal representatives.
15. This Release, along with the attached Agreement, sets forth the entire
agreement between the parties at the time and date these documents are executed,
and fully supersedes any and all prior agreements or understandings between them
pertaining to the subject matter in this Release. This Release may not be
modified or amended except by a written agreement intended as such, and signed
by all parties.
16. Except to the extent that federal law controls, this Release is to be
construed according to the law of the state of Delaware.
17. If any provision of this Release is determined to be unenforceable, at the
discretion of PROASSURANCE the remainder of this Release shall not be affected
but each remaining provision or portion shall continue to be valid and effective
and shall be modified so that it is enforceable to the fullest extent permitted
by law.
18. To signify their agreement to the terms of this Release, the parties have
executed it on the date set forth opposite their signatures, or those of their
authorized agents, which follow.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
Michael L. Boguski
 
 
 
 
 
 
 
 
 
 
PROASSURANCE CORPORATION
 
 
 
 
 
Dated:
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
Its:
 
 

EXHIBIT B
INITIAL TERMS OF EMPLOYMENT
Job Responsibilities:
President of the Eastern Group subsidiaries of ProAssurance with senior
executive duties as assigned by the CEO of ProAssurance.
Primary Location of Employment:
Lancaster, Pennsylvania
Annual Base Salary:
$430,850 with automobile allowance and club membership ending December 31, 2013
Annual Incentive Compensation:
For 2013 – Continuation of Eastern’s existing Management Incentive Plan
including percentage of base pay and measuring criteria
 




--------------------------------------------------------------------------------




 
 
 
For 2014 – Percentage of Base Salary =
  
10% (Threshold)
 
  
40%(Target)
 
  
70%(Maximum)

Measuring Criteria = Eastern calendar year Consolidated Combined Ratio (CCR) to
be calculated in accordance with Exhibit C attached hereto.
 
•
Target 89%

•
Pay target award (40% of base) for CCR of 89%

•
Adjust award percentage +/- 3% for each 1% decrease/increase in CCR

•
No award for CCR above 99%

•
Maximum award (70% of base) for CCR 79% or below

For 2015 and thereafter – Bonus potential as a percentage of base salary to be
no less than as specified for 2014; measuring criteria to remain as stated for
2014 for remainder of Initial Term and thereafter subject to adjustment in
accordance with overall ProAssurance incentive compensation plan and strategy.
Long-Term Incentive Compensation:
Subject to approval of ProAssurance Compensation Committee, senior executive
level award of Restricted Stock Units and Qualified Performance Shares.
Restricted Stock Units vest after 3-year restricted period (December 31, 2016
for any award in 2014)
Qualified Performance Shares are subject to 3-year measuring period with units
awarded according to the better result on either of two performance measures:
Measure #1 – Stock performance versus the SNL Property/Casualty Insurance Index
for the 3-year period
 
•
Threshold award if PRA achieves at least 75% of index performance

•
Target award if PRA achieves at least 10% better than the index

•
Maximum award if PRA achieves at least 20% better than the index

Measure #2 – Average weighted calendar year CCR for Eastern during the 3-year
period
 
•
Threshold award for combined ratio 93% or lower

•
Target award for combined ratio 88%

•
Maximum award for combined ratio 83% or lower

Employee Benefits
Continuation of Eastern benefits package through December 31, 2014
Eligible for ProAssurance 2011 Employee Stock Ownership Plan upon merger closing
Full ProAssurance benefits beginning January 1, 2015
EXHIBIT C
Calculation of Eastern Consolidated Combined Ratio for Compensation Purposes
The objective of this ratio is to capture the results of the insurance
operations before any transaction related expenses or any allocated overhead
expenses (which does not include either (1) overhead budgeted within Eastern’s
projections or (2) any charges for direct expenses of Eastern) of the Eastern
Group of Companies, including:
Eastern Insurance Holdings, Inc.




--------------------------------------------------------------------------------




Global Alliance Holdings Ltd.
Allied Eastern Indemnity Company
Eastern Alliance Insurance Company
Eastern Advantage Assurance Company
Employers Security Insurance Company (if it exists)
Eastern Re Ltd., S.P.C
Because the management of the Eastern Group of Companies will not control
investment and capital decisions it is appropriate to exclude these items and
also to exclude any purchase accounting related charges and any allocated
overhead charges (which does not include either (1) overhead budgeted within
Eastern’s projections or (2) any charges for direct expenses of Eastern) from
the metric used for compensation.
The combined ratio described herein will capture the entirety of the Eastern
operations as set forth below:
Loss and loss adjustment expenses + Acquisition Expenses + Operating Expenses +
Policyholder Dividends – Ceding Commissions – Third Party Administrator Revenue
– Cell Rental Fees
 
 
Net Earned Premiums
As an example here is the calculation using Eastern’s March 31, 2013 Projections
for 2014:
 
 
 
 
 
 
 
 
 
 
89,679 + 22,870 + 38,427 + 893 – 12,938 – 8,921 – 1,327
 
 
 
128,683
 
 
 
 
 
 
=
 
 
 
=
 
88.19
%
 
 
 
 
 
 
 
145,908
 
 
 
145,908
 
 
 
 





